                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY



 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION,                                                         Civ. No. 2:18-12856

                 Plaintiff,
                                                                          OPINION
           v.

 HACKENSACK MERIDIAN HEALTH, INC.,

                 Defendant.




       WILLIAM J. MARTINI, U.S.D.J.:
       This matter is before the Court upon the Equal Employment Opportunity
Commission’s (“EEOC”) motion to strike Hackensack Meridian Health, Inc.’s (“HMH”)
affirmative defenses under Federal Rule of Civil Procedure 12(f). There was no oral
argument. Fed. R. Civ. P. 78(b). For the reasons set forth below, EEOC’s motion is
DENIED.
  I.        BACKGROUND
        This case arises from an employment discrimination action brought by EEOC on
behalf of Jojy Cheriyan, who is Catholic. Compl., ECF No. 1. EEOC alleges that Cheriyan,
while working at HMH, is subjected to a religiously hostile work environment, in violation
of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.
Id. ¶¶ 1, 12. That is the sole cause of action in the Complaint.
       On October 19, 2018, HMH filed its Answer and Affirmative Defenses. ECF No. 8.
Under Federal Rule of Civil Procedure 12(f), EEOC seeks to strike five of HMH’s
affirmative defenses, arguing “[e]ach of these defenses is legally or factually insufficient
or duplicative, and the failure to strike these defenses would unnecessarily delay this action
and prejudice EEOC by requiring it to undergo lengthy and burdensome discovery on
vague, unavailable and unsupportable defenses.” Pl.’s Mem. 2, ECF No. 12-1.1


       1
          HMH agreed to withdraw its failure to conciliate in good faith, application of the N.J.
Workers’ Compensation Act, waiver/estoppel, and laches affirmative defenses. Cert. of Kristine
J. Feher, Ex. B, ECF No. 14-1; Reply Decl. of Renay M. Oliver, Ex. 1, ECF No. 16-1.

                                                   1
 II.      LEGAL STANDARD
    A court has discretion to “strike from a pleading an insufficient defense or any
redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). “Motions
to strike . . . are not favored and usually will be denied unless the allegations have no
possible relation to the controversy and may cause prejudice to one of the parties, or if the
allegations confuse the issues.” Tonka Corp. v. Rose Art Indus., Inc., 836 F. Supp. 200, 217
(D.N.J. 1993) (citations omitted). A court may grant a motion to strike only if “the
insufficiency of the defense is clearly apparent.” Cipollone v. Liggett Grp., Inc., 789 F.2d
181, 188 (3d Cir. 1986) (citations omitted) (explaining a court should avoid analyzing “the
merits of a defense where . . . the factual background for a case is largely undeveloped”).
Even if the facts are undisputed, “Rule 12(f) is not meant to afford an opportunity to
determine disputed and substantial questions of law.” Tonka Corp., 836 F. Supp. at 218
(citations omitted).
III.      DISCUSSION
       Apart from citing two cases discussing the legal standard on motions to strike, HMH
puts forth no other cases in support of its arguments. Despite HMH’s inability to marshal
arguments with relevant case law, the Court finds EEOC has failed to show how HMH’s
asserted affirmative defenses here provide inadequate notice and cause undue prejudice.
See Robinson v. Johnson, 313 F.3d 128, 134–35 (3d Cir. 2002) (pleading affirmative
defenses in an answer serves “to avoid surprise and undue prejudice” in giving the plaintiff
notice and a chance to show why the defenses should fail).
       HMH’s asserts as affirmative defenses: (1) statute of limitations, (2) failure to
mitigate damages, (3) not entitled to compensatory or punitive damages, (4) not entitled to
back or front pay, and (5) failure to show an adverse employment action. ECF No. 8.
Although these defenses may accomplish nothing more than to recapitulate HMH’s denials
of EEOC’s sole hostile work environment claim, rendering them redundant or irrelevant,
the Court finds unavailing the contention that leaving the defenses in “will substantially
complicate the discovery proceedings and the issues at trial,” thereby prejudicing EEOC.
See F.T.C. v. Hope Now Modifications, LLC, Civil No. 09-1204, 2011 WL 883202, at *4
(D.N.J. Mar. 10, 2011) (citation omitted) (denying motion “to strike defenses in the
absence of a showing of prejudice to the moving party”).
       EEOC cites Innovative Sports, Management, Inc. v. Neto, No. 13-1497, 2013 WL
5935982, at *2 (D.N.J. Nov. 1, 2013), to argue its allegation alone that HMH’s defenses
would lead to protracted discovery and needless motion practice is enough to show undue
prejudice, but that case is distinguishable. In Innovative Sports, Management, Inc., the
court granted plaintiff’s motion to strike 34 affirmative defenses since the defenses were
“patently insufficient and [we]re not evidently applicable to the claims asserted by
[p]laintiff.” Id. For example, one defendant used “the single words, ‘laches,’ ‘license,’
‘payment,’ and ‘release,’ as individual affirmative defenses, with no explanation or
additional information whatsoever.” Id. That is not the case here. There is no “extensive
guesswork needed to understand the nature and scope of each defense.” See id. HMH has

                                                 2
provided sufficient notice as to what the defenses entail, shed light on the relevant law it
intends to raise, and given EEOC adequate opportunity to discern the defenses’ viability.
See Robinson, 313 F.3d at 135.
       In all, EEOC cites no binding precedent to establish how the “insufficiency of the
defense[s] [are] clearly apparent.” Cipollone, 789 F.2d at 188. The Court thus denies
striking the challenged affirmative defenses.
IV.       CONCLUSION
    For the reasons stated above, EEOC’s motion to strike is DENIED WITHOUT
PREJUDICE. An appropriate order follows.



                                                       /s/ William J. Martini
                                                    WILLIAM J. MARTINI, U.S.D.J.

       Dated: December 10, 2018




                                                3
